Citation Nr: 0011065	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for ulcers.

2. Entitlement to service connection for tinea of the hands 
and feet.

3. Entitlement to service connection for an anxiety disorder.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a cervical spine 
disorder.

6. Entitlement to service connection for a lumbar spine 
disorder.

7. Entitlement to service connection for hearing loss.

8. Entitlement to service connection for a hiatal hernia.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
1966 to May 1966 and had additional Reserve duty that 
extended to July 1971.

This case has been returned to the Board of Veterans' Appeals 
(Board) from a remand dated in August 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.

In March 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).




FINDINGS OF FACT

1. There is no competent evidence of record to relate the 
presence of any current left ear hearing impairment to the 
appellant's service or any incident therein.

2. There is no competent evidence of record to relate the 
presence of any current cervical or lumbosacral spine 
disorders to the appellant's service or any incident 
therein.

3. There is no competent evidence of record to relate the 
presence of any current tinea of the hands and feet, an 
anxiety disorder, hypertension, ulcers or a hiatal hernia 
to the appellant's service or any incident therein.

4. The available service medical records reflect the 
development of right ear hearing loss from readings taken 
in July 1965 when compared to those reported in April 
1966.

5. On quadrennial examination in March 1970, the right ear 
hearing impairment met the criteria for a hearing loss 
disability for VA purposes.

6. On VA audiological examination in November 1993, mild to 
moderately severe sensorineural high frequency hearing 
loss was noted in the right ear from 500 Hz to 4000Hz.


CONCLUSIONS OF LAW

1. The claims for service connection for a left ear hearing 
disability, cervical and lumbosacral spine disorders, 
tinea of the hands and feet, an anxiety disorder, 
hypertension, ulcers and a hiatal hernia are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. A right ear hearing disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R.§§ 3.303, 
3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Left Ear Hearing Disability, Cervical and Lumbosacral Spine 
Disorders, Tinea of the Hands and Feet, an Anxiety Disorder, 
Hypertension, Ulcers and a Hiatal Hernia.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
left ear hearing disability, cervical and lumbosacral spine 
disorders, tinea of the hands and feet, an anxiety disorder, 
hypertension, ulcers and a hiatal hernia.  As noted above, to 
meet the requirement of a well grounded claim such to allow 
for analysis of the merits of a claim for service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown supra.  In this case, the record does not 
reflect any evidence of these disorders during service or 
shortly after service discharge.  The record reflects no 
significant physical or mental abnormalities on enlistment 
examination in July 1965, release from active duty 
examination in April 1966 or on subsequent Reserve 
quadrennial examination in March 1970.  Moreover, on his 
reports of medical history for each of these examinations, 
the appellant indicated that his health was good and that he 
had no problems with high blood pressure, frequent 
indigestion, stomach trouble, arthritis, bone or joint 
problems, back trouble of any kind, foot trouble, skin 
diseases or nervous trouble of any sort.  Significantly, on 
examination for release from active duty for training in 
April 1966, the appellant's stomach, skin, spine and hearing 
were found to be within normal limits and his blood pressure 
was measured as 120/70.

The Board notes that the appellant has alleged that his 
service medical records are incomplete.  However, the RO has 
undertaken extensive efforts to recover all available service 
medical records including requests to the National Personnel 
Records Center in August 1993, December 1994 and March 1997, 
to no avail.  Furthermore, as noted above, the available 
service medical records include an enlistment examination 
report and medical history dated in July 1965, a release from 
active duty examination report and medical history dated 
April 1966 and an Army Reserve quadrennial periodic 
examination report and medical history dated in March 1970.  
While additional reports such as sick call notes may be 
missing, the available physical examination and medical 
history reports cover the appellant's period of active duty 
for training and include a subsequent Reserve examination 
several years after his release from active duty for 
training.  These reports are deemed to adequately reflect the 
appellant's physical and mental status during his service.  
In addition, although the appellant has testified that he 
received private treatment for various disabilities after 
service discharge, he further noted that these records are 
not available.

In view of the above, and in the absence of any additional 
competent evidence to relate the presence of any of the 
current disabilities to the appellant's period of service or 
any incident therein, these claims fail to the meet the 
threshold pleading requirement of a well grounded claim.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and testimony at his hearings both at the RO and 
before the undersigned Board Member with respect to his 
claims; however, through these statements alone, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided these issues for 
service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claims, based upon the merits of the 
issues inherently includes the assertion that they meet the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).


II.  Service Connection for Right Ear Hearing Loss

Initially, the Board notes that the appellant's claim for 
service connection for right ear hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, his assertions regarding his belief that his 
hearing impairment is due to acoustic trauma experienced 
during service, when viewed in light of the documented 
findings within the service medical records, are deemed 
sufficient to render this claim plausible.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The applicable law provides the following:

For the purposes of applying the 
laws administered by VA, impaired 
hearing will be considered to be a 
disability when the auditory 
threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the 
auditory thresholds for at least 
three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

38 C.F.R. § 3.385 (1999).

After review of the evidence in this case, the undersigned 
concludes that entitlement to service connection for a right 
ear hearing disability is warranted.  The service medical 
records document the development of a right ear hearing 
impairment over the course of the appellant's period of 
service and the post-service evidence of record reflects the 
presence of a right ear hearing loss disability.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993), 38 C.F.R. § 3.385.

The pertinent medical evidence of record reflects the 
following audiological findings:

On service entrance examination in July 1965, the results 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10







On examination for release from active duty in April 1966, 
the results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20

35









On Reserve quadrennial examination in March 1970, the results 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
30
40

50







On VA audiological examination in November 1993, the results 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT

45
70
65
65







It was further noted that the appellant's speech 
discrimination score was 76 percent in the right ear.

The appellant has testified at hearings before a Hearing 
Officer at the RO as well as before the undersigned Board 
Member in March 2000, that he was exposed to weapons fire 
during service and believes that his right ear hearing loss 
is attributable to that acoustic trauma.  He further stated 
that he had not been exposed to any additional acoustic 
trauma since that time.

In evaluating the appellant's claim, the Board notes that 
there is evidence suggesting the development of a hearing 
loss disability during the appellant's period of service.  
Although there is no indication that the appellant was seen 
during service for right ear hearing loss complaints, the 
record reflects a significant shift in his right ear pure 
tone thresholds from service entry in July 1965 to release 
from active duty in April 1966.  These findings when viewed 
in light of the March 1970, report which reflects the 
presence of a hearing loss disability for VA purposes and 
those reported in November 1993, which document a further 
increase in the severity of the right ear hearing loss 
disability, are deemed to be representative of the 
development of a right ear hearing loss disability such to 
support the appellant's claim.  The Board notes that in 
Hensley v. Brown, 5 Vet.App. 155 (1993), the United States 
Court of Appeals for Veterans Claims held that when 
audiometric test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.

In reaching the above conclusion, the Board notes that the 
record does not reflect any evidence to the contrary or any 
alternate etiology for the appellant's right ear hearing loss 
disability.  Accordingly, entitlement to service connection 
for a right ear hearing loss disability is warranted.


ORDER

Service connection for a left ear hearing disability, 
cervical and lumbosacral spine disorders, tinea of the hands 
and feet, an anxiety disorder, hypertension, ulcers and a 
hiatal hernia is denied.

Service connection for a right ear hearing disability is 
granted.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


